Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-22 in the reply filed on February 25, 2021 is acknowledged.  Claims 23-34 have been withdrawn from further consideration by the Applicant pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Objections
Claims 16, 17, 20 and 21 are objected to because of the following informalities:  The instant claims contain species within parentheses which are redundant.  If Applicant wishes for the exact chemical species to be included in the claims then the claim should be so amended.  Appropriate correction is required.
Double Patenting
Applicant is advised that should claim 21 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, the instant claim contains the limitation of the support comprising hydrotalcite however further denotes “(Mg-Al-Ox)” and it is unknown to what this refers as hydrotalcite is known by the ordinary skilled artisan as a magnesium–aluminum hydroxycarbonate.  The instant claim is also indefinite as it is unknown whether “(Mg-Al-Ox)” is an additional limitation.  Either will be examined.
Regarding Claim 21, the instant claim is indefinite as it contains species within parentheses and it is unknown as to their relevance to the limitations or whether these are additional limitations.  The species will be considered as irrelevant.  
Claim 22 recites the limitation "the catalyst" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims depend either directly or indirectly from the instant claim and are likewise rejected.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17, 21 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The instant claims contain cerium oxide which is not further limiting from claim 16.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2009/0026420) and further in view of Bert et al. (US 2007/0294942) hereafter Bert and D’Souza et al. (WO2016/087976) refer to US 2017/0354962 hereafter D’Souza.
	Considering Claim 16, because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given. See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.
	Xu discloses a two-layered catalyst comprising metal oxide support comprising oxides of boron, aluminum, zirconium, titanium, cerium, magnesium and mixtures thereof [0015] and [0028] with a catalytic metal such as cobalt [0027].
	Xu further discloses that the catalyst can be utilized with a feed stream comprising methane and carbon dioxide [0032] or that a stream comprising hydrogen, carbon dioxide and methane may be added upstream of the second catalyst [0036].  	Xu does not disclose the catalyst capable of dry reforming or how the boron can be added to the support.
D’Souza discloses that a reforming mixture of methane and carbon dioxide is known as dry reforming [0004].  D’Souza also discloses a catalyst comprising cobalt  and a metal oxide support comprising ceria, zirconia, alumina, magnesium aluminate (MgAl2O4) and combinations thereof [0007].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the catalyst as disclosed by Xu would be capable of dry reforming as taught by D’Souza who teaches contacting a feed stream comprises both methane and carbon dioxide which is contacted with a cobalt 
	Bert discloses a supported cobalt methane reforming catalyst [0020] and [0022] which is combined with a porous metal oxide chosen from alumina or ceria [0027] to which sodium borohydride is added [0028].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the sodium borohydride of Bert in the method of Xu in forming the catalyst for dry reforming.
	Considering Claim 17, the significance of Xu, D’Souza and Bert as evidenced by D’Souza as applied to Claim 16 is explained above.
	Xu discloses the use of oxides of cerium, zirconium and mixtures thereof [0028].
	Considering Claim 18, the significance of Xu, D’Souza and Bert as evidenced by D’Souza as applied to Claim 16 is explained above.
	In non-limiting examples, Xu discloses a finished catalyst possessing 0.85 wt% Cobalt (Examples 3, 5, 7) which falls within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 20, the significance of Xu, D’Souza and Bert as evidenced by D’Souza as applied to Claim 16 is explained above.
Instant claim 16 is to a composition wherein the instant claim is to a process of making the composition.  As such the method limitations do not patentably impact the product unless a material difference imparted by the process can be shown.  Xu 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
	Xu discloses the catalyst of Claim 16 comprising cobalt but does not disclose a method of making the catalyst.
	D’Souza discloses the use of cobalt nitrate hexahydrate and/or cobalt chloride hexahydrate [0032].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the cobalt compounds of D’Souza in preparing the catalyst of Xu.  The ordinary skilled artisan would have been motivated to try as D’Souza teaches them to be useful in preparing a cobalt catalyst.
Considering Claims 21 and 22, the significance of Xu and Bert as evidenced by D’Souza as applied to Claim 16 is explained above.
Instant claim 21 has been previously rejected as discussed above.
Xu discloses a two-layered catalyst comprising metal oxide support comprising oxides of boron, aluminum, zirconium, titanium, cerium, magnesium and mixtures thereof [0015] and [0028] with a catalytic metal such as cobalt [0027].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the catalyst of Xu would contain Co/ZrO2, Co/CeO2 and Co/CeO2-ZrO2 as Xu discloses the use of oxides of Zr and Ce and mixtures of the two oxides.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2009/0026420) in view of Bert et al. (US 2007/0294942) hereafter Bert and D’Souza et al. (WO2016/087976) refer to US 2017/0354962 hereafter D’Souza as applied to Claim 16 and further in view of Kauffman et al. (US 2015/0126792) hereafter Kauffman.
Considering Claim 19, the significance of Xu, D’Souza and Bert as evidenced by D’Souza as applied to Claim 16 is explained above.
	Xu discloses a support comprising oxides of boron and alumina as discussed above however does not disclose the amount of boron.
	Bert discloses the addition of sodium borohydride to alumina and catalyst (Examples).

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the amount of boron as taught by Kauffman and Bert to the alumina catalyst of Xu.  The ordinary skilled artisan would be motivated to do so to control pore size.
Conclusion
	Claims 16-22 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DOUGLAS B CALL/Primary Examiner, Art Unit 1732